Citation Nr: 9913550	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  96-48 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to November 
1981.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in July 1996, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied entitlement to service 
connection for a low back disorder.  The veteran subsequently 
perfected an appeal of that decision.

In a July 1998 Board decision, this case was remanded to the 
RO for additional development.  Upon completion of this 
development the RO again denied the veteran's claim.  
Accordingly, this case is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  There is no competent evidence that the veteran's current 
low back disorder is related to active service.

2.  The veteran's claim is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disorder is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  "The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  

In addition, combat veterans may use lay testimony as 
acceptable proof of "in-service incurrence or aggravation of 
an injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service."  38 U.S.C.A. § 1154(b) (West 
1991).  However, in the present case, there is no evidence 
that the veteran was engaged in combat.  He did not have any 
wartime service, so this provision does not apply to him.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

For the reasons discussed below, the Board finds that the 
appellant's claim of entitlement to service connection for a 
low back disorder is not well grounded.  It is not clear from 
the record whether the RO denied the appellant's claim on the 
basis that it was not well grounded; however, the Board 
concludes that even if the RO did not deny on this basis, the 
veteran is not prejudiced by the Board's decision to do so.  
See Edenfield v. Brown, 8 Vet. App 384 (1995) (en banc) (when 
the Board decision disallowed a claim on the merits where the 
United States Court of Appeals for Veterans Claims (Court) 
finds the claim to be not well grounded, the appropriate 
remedy is to affirm, rather than vacate, the Board's 
decision, on the basis of nonprejudicial error).  The Board, 
therefore, concludes that denying the appeal on this issue 
because the claim is not well grounded is not prejudicial to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Where a claim is not well grounded it is incomplete and no 
duty to assist attaches.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, 
where a claimant puts the VA on notice of the existence of 
evidence which would make the claim well grounded, the VA is 
obliged under 38 U.S.C.A. § 5103(a) (West 1991), to advise 
the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Unlike the situation in Robinette, the appellant has 
not put the VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, might make 
the claim well grounded, and the VA has attempted to obtain 
all evidence identified by the veteran.

The veteran contends that he injured his back while on active 
service when he jumped from a rope in basic training.  
Attempts to obtain the veteran's service medical records from 
the National Service Personnel Records Center (NPRC) have 
been unsuccessful, as were attempts to obtain these records 
directly from the service hospitals at which the veteran 
claims treatment.  However, the veteran submitted statements 
from several persons who served with him which aver that he 
was treated for back complaints during service.  Also 
submitted were in service treatment records for November 1979 
which indicate that the veteran was seen at least 47 times in 
connection with low back complaints, but that no evidence of 
pathology was found and that his commanding officer felt that 
he was a malingerer.  Nonetheless, presuming the veteran's 
statements to be credible, as required for well-groundedness 
purposes, and assuming, without deciding, that his statements 
are sufficient to provide competent evidence of an in-service 
injury, this would only fulfill one of the three prongs of 
the well-grounded claim test because he has failed to provide 
medical evidence of a nexus between his low back disorder and 
his asserted in-service injury.  Nolen v. West, No. 96-1756 
(U.S. Vet. App. Apr. 28, 1999); Caluza v. Brown, 7 Vet. App. 
498, 506 (1998), aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  

The evidence of record shows that the veteran applied for a 
non-service-connected pension due to an on the job injury to 
his low back on August 16, 1986.  This injury occurred when 
he attempted to lift three hundred pounds while working for 
Key Foods.  In testimony at a January 1997 hearing before the 
RO the veteran stated that he had not sought treatment for 
his back from his discharge until this injury despite 
intermittent pain.  

Medical evidence shows that the veteran was treated in March 
1985 for lumbosacral strain of two weeks duration, and was 
seen again in July 1985 for paravertebral muscle spasm and 
decreasing back pain, mostly on the left side during bowel 
movements.  He was seen from August 1986, the time of his 
injury, to 1998 by Dr. Ostrowski.  None of his treatment 
records reference any injuries or problems prior to the 
August 1986 incident, and no other etiology is mentioned in 
his treatment records.  Treatment records from HealthSouth 
for the period from October 1986 to August 1989 also indicate 
onset of low back problems as the August 1986 incident with 
no reference to service and in an October 1987 letter, a Dr. 
T. Staner also notes onset as August 16, 1986 due to a 
lifting accident with no mention of prior injury.

The earliest onset date provided by the veteran, himself, in 
the SSA paperwork is August 16, 1986, the date of his on the 
job injury.  A November 1994 questionnaire provided for Dr. 
S. Tynee states his date of onset as August 16, 1986, and 
also lists this date as the date that pain first affected his 
activities.  In a February 1993 evaluation Dr. S. Rudd notes 
that the veteran complained of low back pain dating from 
1986; there is no mention of any injury in service in this 
report.  This is also true of a November 1994 report by Dr. 
R. Turner who notes that the veteran was put on disability 
after an on the job injury in August 1986.  In July 1998 the 
veteran was seen by a Dr. P. Goli, this doctor also notes 
that the veteran has low back pain due to an on the job 
injury in 1986, again there is no mention of service or 
events therein.  A March 1997 VA compensation examination 
notes a current low back disability, but does not discuss 
causation.

After reviewing the medical evidence of record, the Board 
concludes that this evidence does not present competent 
medical evidence of a nexus between his current low back 
disability and his complaints in service.  At best, the 
physicians' statements of record provide a nexus only between 
the veteran's post-service injury in August 1986 and his 
current low back disorder.  To the extent the veteran is 
attempting to establish the missing medical nexus through his 
own statements and testimony, he is not competent to do so.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492,  495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Consequently, based on the absence of a medical nexus between 
the veteran's period of active service and his current low 
back disability, the Board finds that his claim of 
entitlement to service connection for a low back disorder is 
denied as not well-grounded.




ORDER

Entitlement to service connection for a low back disorder is 
denied.



		
	JEFF MARTIN
Member, Board of Veterans' Appeals



 

